

116 HR 8451 IH: Know Your Home Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8451IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Ms. DeLauro (for herself, Ms. Ocasio-Cortez, Ms. Norton, Mr. Carson of Indiana, Mrs. Hayes, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Housing and Community Development Act of 1974 to provide additional funding under the Community Development Block Grant program for units of general local government to digitize and make available online information regarding violations of housing construction, building, and safety codes, and for other purposes.1.Short titleThis Act may be cited as the Know Your Home Act of 2020.2.CDBG eligible activities(a)Eligible activitySubsection (a) of section 105 of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is amended—(1)in paragraph (25)(D), by striking and at the end;(2)in paragraph (26), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(27)payment of costs incurred by a unit of general local government that receives amounts under this title (including pursuant to section 106(d)(1)) for making publicly available online comprehensive information regarding violations during the most recent 3 years of any Federal, State, or local statutes, codes, ordinances, or regulations relating to the construction, safety, quality, health, or cleanliness of residential structures by any structures located in such unit of general local government, which shall include the location of the structure, identity of the owner of the structure, the nature of the violation, the date or dates of the violation, and the date of any rescission of such violation..(b)Authorization of appropriationsSection 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended—(1)by inserting (a) In general.— before The Secretary; and(2)by adding at the end the following new subsection:(b)Amounts for establishing online database of housing code violationsIn addition to amounts authorized to be appropriated under subsection (a), there is authorized to be appropriated $30,000,000 for each of fiscal years 2021 through 2025, for grants under this title, except that amounts made available pursuant to this subsection for a fiscal year may only be used for the eligible activity under section 105(a)(27) and may only be provided to units of general local government whose statements of projected uses of funds under this title prepared in accordance with section 104(a) for a fiscal year provide for such use for such fiscal year..3.Requirement for eligibility for CDBG grant amountsSection 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by adding at the end the following new subsection:(n)Requirement To collect and make available information regarding housing code violations(1)RequirementNo funds made available for fiscal year 2026 or any fiscal year thereafter for grants under this Act may be allocated for, or obligated or expended to, any unit of general local government that fails to collect and make publicly available immediately upon request comprehensive information regarding violations during the most recent 3 years of any Federal, State, or local statutes, codes, ordinances, or regulations relating to the construction, safety, quality, health, or cleanliness of residential structures by any structures located in such unit of general local government, which shall include the location of the structure, identity of the owner of the structure, the nature of the violation, the date or dates of the violation, and the date of any rescission of such violation.(2)PreemptionThe laws of any State or unit of general local government requiring the filing of a request and other procedures for obtaining information from a State or unit of general local government, or any agency thereof, to obtain such information are preempted to the extent that such laws apply to information regarding the violations described in paragraph (1) and to information regarding violations described in section 105(a)(27)..